DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed August 23, 2022 wherein claims 1-6 and 8-15 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO 2012/077806) in view of Yurt et al (US 9,309,443).
With regards to claim 1, Takahashi teaches a pressure sensitive adhesive resin composition (0001) that cures to form a cured product (0015) and contains a side chain (meth)acrylic modified (meth)acrylate polymer (0015) having a weight average molecular weight of 50,000 to 400,000 (0036) at a concentration of 34% (table 1), a diluent monomer (0038) such as 2-ethylhexyl acrylate (0100 example 6) at a concentration of 40.4% (table 1), and a photoinitiator (0042) that includes acylphosphine oxide initiators (0044) at a concentration of 0.5% (table 1).
Takahashi does not teach the addition of a thixotropic agent.
Yurt teaches a curable composition (abstract) that contains a (meth)acryloyl oligomer having a plurality of pendent, ethylenically unsaturated free radically polymerizable functional groups (abstract) that has a molecular weight of 25,810 (table 1 example SMAO-2), a solvent monomer (abstract) such as isooctyl acrylate (column 16) reading on a monofunctional (meth)acrylate compound, a photoinitiator (abstract) that include acylphosphine oxides column 10, lines 54-62), and a thioxotropic agent (column 13 line 59 to column 14 line 19) that includes a hydrophilic silica (column 13 line 59 to column 14 line 19) reading on an inorganic oxide particle at a concentration of 2 to 10% by weight (column 13 line 59 to column 14 line 19).  Yurt teaches the compositions to be absent of epoxy compounds (columns 16-17, compounds used in examples).  Yurt teaches the motivation for adding the thixotropic agent that includes inorganic oxide particles to be because it makes the adhesive possess a thixotropic property which means the composition shear thins or the viscosity decreases when the composition is subjected to a shearing stress over a given period of time with subsequent recovery or partial recovery of viscosity.  This allows the composition to be easily dispensed (column 13 line 59 to column 14 line 19).  Takahashi and Yurt are analogous in the art of curable adhesive compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the thixotropic agent of Yurt to the composition of Takahashi, thereby obtaining the present invention.
With regards to claim 2, Takahashi teaches the polymeric component to be formed having hydroxyl group containing monomers (0026).
With regards to claim 5, Takahashi teaches the polymer containing functional groups to have a (meth)acryloyl group at each end (0098) (reading on 2 pendant groups per chain).
With regards to claim 6, Takahashi teaches the amount of 70 parts in a composition having 100.88 parts (69%) of a heteroalkyl (meth)acrylate (2-ethylhexyl acrylate), 30 parts (29.7%) of a hydroxyl functional acrylate (2-hydroxyethyl acrylate), and 0.88 (0.88%) of a monomer having pendant hydroxyl groups (0074 and 0077).
With regards to claim 8, Takahashi teaches the composition to be printed (0009).
With regards to claim 9, Takahashi is silent on the ratio of the extensional viscosity to the shear viscosity.  However, the viscosities of the composition are largely dependent on the components of the composition, the molecular weight of the polymer/oligomer, and the amounts of each component.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 10, Takahashi teaches the composition to be used to form a cured product (0015).
With regards to claims 11 and 13-15, Takahashi teaches the composition to be a pressure-sensitive adhesive (0015).
With regards to claim 12, Takahashi teaches the composition to be used in layers (0014) (reading on discontinuous as the layers are separated by other components).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO 2012/077806) in view of Yurt et al (US 9,309,443) and/or Yurt et al (US 9,309,443) as applied to claim 1 above, and further in view of Jallouli et al (WO 2015/014381).
With regards to claims 3-4, the disclosure of Takahashi in view of Yurt is adequately set forth in paragraph 4 above and both are herein incorporated by reference.  Takahashi teaches the acyl phosphine oxide photoinitiator to include 2,4,6-trimethylbenzoyl) phenyl phosphine oxide (0043) and Yurt also teaches the use of said photoinitiator (column 11, lines 12-22).
Takahashi and Yurt do not teach the addition of a second initiator.
Jallouli teaches a curable composition (0054) that contains a combination of two photoinitiators (0054) wherein on initiator includes 2,4,6-trimethylbenzoyldiphenyl phosphine oxide (0086) and the second initiator absorbing at a wavelength of 200-400 nm (0083) and preferably is methyl benzoylformate.  Jallouli further teaches the curable composition to contain (meth)acrylate compounds (00118).  Jallouli teaches the motivation for adding the methyl benzoylformate to be because it provides a slower rate of polymerization which prevents excessive heat buildup, it is relatively easy to mix with many acrylates at ambient temperature, and provides a product having favorable stress patterns and uniformity (0084).  Takahashi, Yurt, and Jallouli are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the second initiator of Jallouli to the compositions of Yurt and/or Takahashi in view of Yurt, thereby obtaining the present invention.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed August 23, 2022, with respect to claims 1-2, 6-10, and 12 under 35 USC 102 with respect to Yurt have been fully considered and are persuasive.  The rejection of the above claims with respect to the listed art has been withdrawn. 
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.
Argument - Applicant argues that the molecular weight of component (B) is from 10,000 to 3,000,000, which is too broad and no motivation is given for selecting a molecular weight within the claimed range.
Response - Takahashi does teach the molecular weight of (B) to be as argued, however, in paragraph 0036, Takahashi teaches the preferred molecular weight to be 50,000 to 400,000.  The endpoints of the molecular weight range are both included in the claimed range.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763